        Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
JUL-BUR ASSOCIATES, INC. and JULIE’S      : CIVIL ACTION
BOTTEGA,                                  :
                                          : Case no. 2:20-cv-01977-TJS
                   Plaintiffs             :
                                          :
            v.                            :
                                          :
SELECTIVE INSURANCE COMPANY OF            :
AMERICA and SELECTIVE INSURANCE           :
COMPANY OF THE SOUTHEAST,                 :
                                          :
                   Defendants             :
                                          :



     MEMORANDUM OF LAW OF SELECTIVE INSURANCE COMPANY OF
    AMERICA AND SELECTIVE INSURANCE COMPANY OF THE SOUTHEAST
  IN SUPPORT OF THEIR MOTION TO DISMISS PLAINTIFFS’ COMPLAINT


                                       Respectfully submitted,

                                       /s/ David Smith ___________________________
 Dated: May 27, 2020                   David Smith (Pa. I.D. 21480)
                                       Theresa E. Loscalzo (Pa. I.D. 52031)
                                       Raymond J. Hunter (Pa. I.D. 87797)
                                       SCHNADER HARRISON SEGAL & LEWIS LLP
                                       1600 Market Street, Suite 3600
                                       Philadelphia, PA 19103-7286
                                       Telephone: (215) 751-2000
                                       Facsimile: (215) 751-2205
                                       Attorneys for defendants Selective Insurance
                                       Company of America and Selective Insurance
                                       Company of the Southeast
                Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 2 of 16




                                                    TABLE OF CONTENTS


                                                                                                                                 Page(s)

FACTUAL BACKGROUND ......................................................................................................... 1

LEGAL STANDARD ..................................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

I.         The Civil Authority Provision of the Policy Does Not Cover Loss of Business Income
           Incurred as a Result of Compliance with the Closure Order Issued by the Governor to
           Combat the Coronavirus Pandemic. ...................................................................................... 5

      A.        Plaintiffs Cannot Satisfy the Requirement of a Covered Cause of Loss. ......................... 6

      B.        Plaintiffs Have Not Pleaded Damage to “Other Property” .............................................. 9

      C.        Plaintiffs Have Not Pleaded That Access to Their Place of Business is
                Prohibited Because of Damage to Another Property or to Enable a Civil
                Authority to have Unimpeded Access to the Other Damaged Property. ....................... 10

II.        For the Same Reasons Plaintiffs Fail to State a Claim Under the Civil Authority
            Provision of the Policy, They Cannot State a Claim Under the Loss of Business
           Income Provision of the Policy. ........................................................................................... 10

CONCLUSION ............................................................................................................................. 12




                                                                      i
            Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 3 of 16




                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ...................................................................................................................2

Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) ...................................................................................................................2

In re Burlington Coat Factory Securities Litigation,
    114 F.3d 1410 (3d Cir. 1997).....................................................................................................2

Burtch v. Milberg Factors, Inc.,
   662 F.3d 212 (3d Cir. 2011)...................................................................................................2, 7

Friends of DeVito, et. al v. Wolf,
    2020 WL 1847100 (Pa. April 13, 2020) ....................................................................................8

Motorists Mutual Insurance Co. v. Hardinger,
   131 F. App’x. 823 (3d Cir. 2005) ..............................................................................................9

Port Authority of New York & New Jersey Affiliated FM Insurance Co.
   311 F.3d 226 (3d Cir. 2002) ………………………………………………………………….9

Victaulic Co. v. Tieman,
    499 F.3d 227 (3d Cir. 2007).......................................................................................................1

Windowizards, Inc. v. Charter Oak Fire Insurance Company,
   2015 WL 1400726 (E.D.Pa. March 27, 2015) ...........................................................................7

Zion Hill Baptist Church of Philadelphia, Inc. & Robert P. Paskings, Esq.,
   Custodian of the Assets of Zion Hill Baptist Church of Philadelphia, Inc. v.
   Ben Weinstein,
   1989 WL 817111 (Pa. Ct. Com. Pl. Jan. 6, 1989) .....................................................................8

Other Authorities

Federal Rule of Civil Procedure 12(b)(6) ................................................................................1, 1, 7




                                                                    ii
         Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 4 of 16




       Defendants, Selective Insurance Company of America and Selective Insurance Company

of the Southeast (collectively “Selective”) submit this brief in support of their motion under

Federal Rule of Civil Procedure 12(b)(6) to dismiss the complaint of plaintiffs, Jul-Bur

Associates, Inc., and Julie’s Bottega (together, “Plaintiffs”). Plaintiffs’ complaint should be

dismissed because:

       1.     The Civil Authority provision of Plaintiffs’ insurance policy (the “Policy”) does

not cover loss of Business Income incurred as a result of compliance with the closure order

issued by the Governor to combat the Coronavirus pandemic; and

       2.     For the same reasons Plaintiffs fail to state a claim under the Civil Authority

provision of the Policy, they cannot state a claim under the loss of business income provision of

the Policy.


                                 FACTUAL BACKGROUND

       Plaintiffs seek a declaratory judgment that the civil authority coverage in the

Businessowners Coverage insurance policy they purchased from Selective on March 15, 2020

covers their claimed loss of Business Income incurred when, according to their complaint, they

“shut their doors on March 16, 2020” “[i]n light of the Coronavirus global pandemic and state

orders mandating all non-life-sustaining businesses in the Commonwealth to close operations

and stay at home.” Compl. ¶¶ 2, 11.


                                      LEGAL STANDARD

       To survive a motion to dismiss, a complaint must contain “sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Victaulic Co. v.

Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,



                                                                                  PHDATA 7283692_9
         Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 5 of 16




555 (2007)). Plaintiffs’ claim is not plausible on its face because Plaintiffs have failed to plead

facts that would allow the court to “draw the reasonable inference that the defendant is liable for

[their claim].” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although there is no probability

requirement, plaintiff must allege more than a “sheer possibility” that the defendant is liable. Id.

        Plaintiffs’ complaint cannot withstand the required scrutiny of the factual basis for their

entitlement to relief. Twombly, 550 U.S. at 559. The Third Circuit has made clear that, unlike

factual allegations, the “conclusory” allegations in Plaintiffs’ complaint “are not entitled to

assumptions of truth.” Burtch v. Milberg Factors, Inc., 662 F.3d 212, 225 (3d Cir. 2011) (citing

Twombly, 550 U.S. at 557). Therefore, Plaintiffs cannot rely on mere “labels and conclusions,

and [their] formulaic recitation of the elements of a cause of action will not do.” Twombly, 550

U.S. at 555.

        Although Plaintiffs did not attach a copy of the insurance policy governing their claim to

their complaint, this Court can, and should, consider the dispositive language of the insurance

policy under which Plaintiffs claim coverage. See In re Burlington Coat Factory Securities

Litigation, 114 F.3d 1410, 1426 (3d Cir. 1997) (“a ‘document integral to or explicitly relied upon

in the complaint’ may be considered ‘without converting the motion [to dismiss] into one for

summary judgment”). The insurance policy issued to Plaintiffs the day before they “shut their

doors on March 16, 2020” is both integral to and explicitly relied upon in Plaintiffs’ complaint.

Accordingly, Selective has attached a true and correct copy of the insurance policy issued to

Plaintiffs as Exhibit “A” to this brief.


                                           ARGUMENT

        The Policy does not cover the business income Plaintiffs claim to have lost when they

“shut their doors” “[i]n light of the Coronavirus global pandemic and state orders mandating all


                                                 2                                   PHDATA 7283692_9
            Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 6 of 16




non-life-sustaining businesses in the Commonwealth to close operations and stay at home.” For

ease of reference, the pertinent policy provisions are set forth below in full, in context, and in the

order they appear in the policy:

       Section I of the Policy defines the coverage for property damage. The Policy provides on

page 1 of 53:

       A.       Coverage

                We will pay for direct physical loss of or damage to Covered Property at
                the premises described in the Declarations caused by or resulting from any
                Covered Cause of Loss.

       Covered Causes of Loss is defined in Section I(A)(3), on page 3 of 53 of the Policy:

       3.       Covered Causes of Loss

                Direct physical loss unless the loss is excluded or limited under Section
                I — Property.

       Section I(A)(5), which begins on page 3 of 53, provides for “Additional Coverages,”

including Section I(A)(5)(f) on page 6 of 53 “Business Income” and Section I(A)(5)(i) on page 9

of 53 “Civil Authority.”

       Section I(A)(5)(f)(1) defines the Business Income coverage:

       (1)      Business Income

                (a)    We will pay for the actual loss of Business Income you sustain due
                       to the necessary suspension of your “operations” during the
                       “period of restoration”. The suspension must be caused by direct
                       physical loss of or damage to property at the described premises.
                       The loss or damage must be caused by or result from a Covered
                       Cause of Loss.

       Section I(A)(5)(i) defines the Civil Authority coverage:

       i.       Civil Authority

                When a Covered Cause of Loss causes damage to property other than
                property at the described premises, we will pay for the actual loss of



                                                  3                                   PHDATA 7283692_9
         Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 7 of 16




               Business Income you sustain and necessary Extra Expense caused by
               action of civil authority that prohibits access to the described premises,
               provided that both of the following apply:

               (1)     Access to the area immediately surrounding the damaged property
                       is prohibited by civil authority as a result of the damage, and the
                       described premises are within that area but are not more than 1
                       mile from the damaged property; and

               (2)     The action of civil authority is taken in response to dangerous
                       physical conditions resulting from the damage or continuation of
                       the Covered Cause of Loss that caused the damage, or the action is
                       taken to enable a civil authority to have unimpeded access to the
                       damaged property.

       Exclusions from Covered Causes of Loss are in Section I(B) of the policy, which begins

on page 17 of 53. Two of the exclusions from Covered Causes of Loss apply here. Section

I(B)(1)(a) on page 17 of 53, excludes loss or damage caused directly or indirectly by ordinance

or law; and Section I(B)(1)(j) on page 20 of 53, excludes loss or damage caused directly or

indirectly by virus or bacteria.

       B.      Exclusions

               1.      We will not pay for loss or damage caused directly or indirectly by
                       any of the following. Such loss or damage is excluded regardless
                       of any other cause or event that contributes concurrently or in any
                       sequence to the loss. These exclusions apply whether or not the
                       loss event results in widespread damage or affects a substantial
                       area.

                       a.      Ordinance Or Law

                               (1)    The enforcement of or compliance with any
                                      ordinance or law.

                                      (a)     Regulating the construction, use or
                                              repair of any property; or

                                      (b)     Requiring the tearing down of any
                                              property, including the cost of
                                              removing its debris.




                                                 4                                   PHDATA 7283692_9
            Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 8 of 16




                                 (2)      This exclusion, Ordinance Or Law, applies
                                          whether the loss results from:

                                          (a)       An ordinance or law that is enforced
                                                    even if the property has not been
                                                    damaged.

                                                *      *      *

                      j.          Virus or Bacteria

                                  (1)     Any virus, bacterium or other micro-
                                          organism that induces or is capable of
                                          inducing physical distress, illness or disease.

I.     The Civil Authority Provision of the Policy Does Not Cover Loss of Business Income
       Incurred as a Result of Compliance with the Closure Order Issued by the Governor
       to Combat the Coronavirus Pandemic.

       According to their complaint, Plaintiffs claim coverage under the Civil Authority

provision of the Policy. However, Plaintiffs’ reliance on the Civil Authority provision of the

policy is misplaced because Plaintiffs do not – and cannot – plead facts that satisfy any of the

requirements for coverage under the Civil Authority provision of the Policy. Section I(A)(5)(i)

of the Policy provides in full:

       i.       Civil Authority

                When a Covered Cause of Loss causes damage to property other than
                property at the described premises, we will pay for the actual loss of
                Business Income you sustain and necessary Extra Expense caused by
                action of civil authority that prohibits access to the described premises,
                provided that both of the following apply:

                (1)        Access to the area immediately surrounding the damaged property
                           is prohibited by civil authority as a result of the damage, and the
                           described premises are within that area but are not more than 1
                           mile from the damaged property; and
                (2)        The action of civil authority is taken in response to dangerous
                           physical conditions resulting from the damage or continuation of
                           the Covered Cause of Loss that caused the damage, or the action is
                           taken to enable a civil authority to have unimpeded access to the
                           damaged property.



                                                       5                                    PHDATA 7283692_9
           Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 9 of 16




       The allegations in Plaintiffs’ complaint demonstrate that Plaintiffs cannot satisfy the

following essential requirements for Civil Authority Coverage:

       (a)       that the loss sustained is a “Covered Cause of Loss”, which is defined as
                 “[d]irect physical loss unless the loss is excluded or limited under Section
                 I — Property”;

       (b)       that “damage” was sustained “to a property other than” Plaintiffs’ insured
                 place of business;

       (c)       that the civil authority prohibited access to Plaintiffs’ place of business in
                 response to dangerous physical conditions resulting from the damage or
                 continuation of the Covered Cause of Loss that caused the damage or to
                 enable the civil authority to have unimpeded access to the damaged
                 property.

       All three requirements must be satisfied, but Plaintiffs cannot satisfy any of them.


       A.        Plaintiffs Cannot Satisfy the Requirement of a Covered Cause of Loss.

       The Civil Authority provision of the policy, Section I(A)(5)(i), begins with: “When a

Covered Cause of Loss causes damage ...” Plaintiffs have no claim under the Policy because

neither the Coronavirus pandemic nor the “state orders mandating all non-life-sustaining

businesses in the Commonwealth to close operations and stay at home” can be a Covered Cause

of Loss.

       The phrase “Covered Cause of Loss” is defined in Section I(A)(3) of the Policy as a

“direct physical loss unless the loss is excluded or limited under Section I — Property.”

(emphasis added)

       There are two exclusions in Section I — Property that preclude coverage:

             •   The Virus or Bacteria exclusion found in Section I(B)(1)(j) excludes any loss or
                 damage caused directly or indirectly from any virus or bacteria;

             •   The Ordinance or Law exclusion found in Section I(B)(1)(a)(1)(a) excludes loss
                 or damage caused directly or indirectly by ordinance or law.



                                                   6                                   PHDATA 7283692_9
        Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 10 of 16




       Both exclusions apply “regardless of any other cause or event that contributes

concurrently or in any sequence to the loss” and “whether or not the loss event results in

widespread damage or affects a substantial area.” Section I(B)(1).

       Plaintiffs plead that they “shut their doors” “[i]n light of the Coronavirus global

pandemic.” That unavoidable admission eliminates any plausible argument for a Covered Cause

of Loss because the Policy provides (at Section I(B)(1)) that the exclusion applies “regardless of

any other cause or event that contributes concurrently or in any sequence to the loss” and

“whether or not the loss event results in widespread damage or affects a substantial area.” While

Plaintiffs assert the virus exclusion does not apply, that bare unsupported conclusion does not

provide a basis to avoid dismissal under Rule 12(b)(6). See Burtch, 662 F.3d, at 225 (citing

Twombly, 550 U.S. at 555-57) (finding that “conclusory” allegations in a complaint “are not

entitled to assumptions of truth” and that the mere formulaic recitation of the elements of a cause

of action are insufficient in terms of defeating a motion to dismiss).

       Plaintiffs’ claims are also contradicted by their allegation that they closed in light of

“state orders mandating all non-life-sustaining businesses in the Commonwealth to close

operations and stay at home.” State orders which Plaintiffs claim have eliminated their ability to

conduct business operations at their insured place of business are laws “regulating the . . . use” of

Plaintiffs’ property. See Windowizards, Inc. v. Charter Oak Fire Insurance Company, 2015 WL

1400726, at *5 (E.D.Pa. March 27, 2015) (finding that the policy language regarding coverage of

“loss or damage caused by the enforcement of any ordinance or law” was triggered at the point

in time when action taken by the insured became “necessary under the law”) (citing Regents of

Mercersburg College v. Republic Franklin Insurance Co., 458 F.3d 159 (3d. Cir. 2006) (holding

that the policy language addressing coverage of “Covered Causes of Loss”, which were “caused




                                                 7                                   PHDATA 7283692_9
        Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 11 of 16




by enforcement of building, zoning or land use ordinance or law” applied under circumstances in

which action taken by the insured was mandated by the Americans with Disabilities Act, and the

Pennsylvania Handicapped Act)); see also Zion Hill Baptist Church of Philadelphia, Inc. &

Robert P. Paskings, Esq., Custodian of the Assets of Zion Hill Baptist Church of Philadelphia,

Inc. v. Ben Weinstein, 1989 WL 817111 (Pa. Ct. Com. Pl. Jan. 6, 1989) (finding that the “major

flaw” in the insured’s argument that coverage included the cost of installation of a sprinkler

system in their church, which was mandated by a city ordinance, was the fact that the policy

contained a specific exclusion for any loss “[o]ccasioned directly or indirectly by enforcement of

any local or state ordinance or law regulating the construction, repair, or demolition of buildings

and structures.”).   Accordingly, the provision excluding loss or damage caused directly or

indirectly by ordinance or law also precludes coverage here.

       Plaintiffs’ claims would not be covered even if the exclusions were not in the policy.

Plaintiffs do not allege a “direct physical loss.” Plaintiffs do not allege that the virus was

actually present; only that the societal need for social distancing required them to shut their

doors. Friends of DeVito, et. al v. Wolf, 2020 WL 1847100 (Pa. April 13, 2020) (a copy of

which is attached as Exhibit “C.”), cited by Plaintiffs in support of their conclusory statement in

paragraph 29 of their complaint that “physical loss and damage exists resulting in coverage

here,” does not help. As discussed above, the issue in Friends of DeVito was whether Governor

Wolf had the authority to order businesses to close. Friends of DeVito does not pertain in any

way to insurance or interpretation of contracts (insurance or otherwise), or to the definition and

scope of the phrase “direct physical loss.”




                                                8                                   PHDATA 7283692_9
        Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 12 of 16




       Motorists Mutual Insurance Co. v. Hardinger, 131 F. App’x. 823 (3d Cir. 2005), also

cited by Plaintiffs, is similarly inapplicable.2 In Hardinger, plaintiff’s residential well was

alleged to have been actually contaminated with e-coli bacteria and that the contamination

rendered plaintiff’s home inhabitable and totally precluded plaintiff’s use thereof. Id. at 824.

       By contrast, as noted above, Plaintiffs here failed to plead that any relevant property was

actually contaminated with COVID-19, but rather that they could not use their property because

of executive orders and a viral pandemic. Even if actual COVID-19 contamination could, in

theory, constitute direct physical loss or damage, the mere risk of such contamination would fail

to qualify as such.

       Plaintiffs’ inability to plead a Covered Cause of Loss mandates dismissal of their

complaint.


       B.      Plaintiffs Have Not Pleaded Damage to “Other Property”

       For there to be coverage for acts of civil authority under Section 1(A)(5)(i), the damage

caused by the Covered Cause of Loss must be to property other than Plaintiffs’ insured property.

Plaintiffs’ complaint is devoid of any allegations of damage to a property other than their own.

Rather, the allegations in Plaintiffs’ complaint address only alleged damage to Plaintiffs’ Insured

Property. For this reason as well, Plaintiffs’ complaint should be dismissed.

2
       See Hardinger, 131 F. App’x at 828 (finding that there existed a genuine issue of material
       fact with respect to the issue of whether plaintiff’s home, having been rendered
       uninhabitable as a result of e-coli bacteria contamination of plaintiff’s well, constituted
       “direct physical loss”) and the New Jersey federal case on which it relied, Port Authority
       of New York & New Jersey Affiliated FM Insurance Co., 311 F.3d 226 (3d Cir. 2002)
       (applying New Jersey law and holding that “actual release” of asbestos fibers at the
       insured property which did not cause any physical damage to the structures but rendered
       the structures “useless or uninhabitable” constituted “physical loss or damage”).




                                                 9                                   PHDATA 7283692_9
        Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 13 of 16




       C.      Plaintiffs Have Not Pleaded That Access to Their Place of Business is
               Prohibited Because of Damage to Another Property or to Enable a Civil
               Authority to have Unimpeded Access to the Other Damaged Property.

       Plaintiffs fail to state a claim for which relief can be granted for the additional reason that

they do not – and cannot – allege that access to their place of business has been prohibited by a

civil authority because of physical damage which a Covered Cause of Loss has caused another

property within a mile of their place of business or to enable a civil authority to have unimpeded

access to the other damaged property. Section I(A)(5)(i) requires both of the following to be

satisfied for there to be coverage for an act of a civil authority that prohibits access to the

Plaintiffs’ place of business:

       (1)     Access to the area immediately surrounding the damaged property is
               prohibited by civil authority as a result of the damage, and the described
               premises are within that area but are not more than 1 mile from the
               damaged property; and

       (2)     The action of civil authority is taken in response to dangerous physical
               conditions resulting from the damage or continuation of the Covered
               Cause of Loss that caused the damage, or the action is taken to enable a
               civil authority to have unimpeded access to the damaged property.

       Again, Plaintiffs’ complaint is devoid of any allegations of damage or impeded access to

any property other than their own. Rather, the allegations in Plaintiffs’ complaint address only

alleged damage and impeded access to Plaintiffs’ Insured Property. For this reason as well,

Plaintiffs’ complaint should be dismissed.


II.    For the Same Reasons Plaintiffs Fail to State a Claim Under the Civil Authority
       Provision of the Policy, They Cannot State a Claim Under the Loss of Business
       Income Provision of the Policy.

       Plaintiffs fare no better if they shift their emphasis to the Loss of Business Income

coverage provision in Section I(A)(5)(f)(1), because that section also requires a Covered Cause

of Loss and direct physical loss of or damage to property, as follows:


                                                 10                                   PHDATA 7283692_9
        Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 14 of 16




       (1)       Business Income

                 (a)    We will pay for the actual loss of Business Income you sustain due
                        to the necessary suspension of your “operations” during the
                        “period of restoration”. The suspension must be caused by direct
                        physical loss of or damage to property at the described premises.
                        The loss or damage must be caused by or result from a Covered
                        Cause of Loss.

       First, the Policy mandates that loss of Business Income “must be caused by or result from

a Covered Cause of Loss.” Again, the phrase “Covered Causes of Loss” is defined in Section

I(A)(3), on page 3 of 53 of the Policy as a “[d]irect physical loss unless the loss is excluded or

limited under Section I — Property.”

       As discussed at length above, there are two exclusions that preclude coverage:

             •   Exclusion of loss or damage caused directly or indirectly by ordinance or law
                 Section I(B)(1)(a) on page 17 of 53; and

             •   Excludes loss or damage caused directly or indirectly by virus or bacteria.
                 Section I(B)(1)(j) on page 20 of 53.

Consequently, Plaintiffs fail to sufficiently plead a “Covered Cause of Loss” under the loss of

Business Income provision.

       Further, the language of the loss of Business Income provision is clear: the suspension of

business operations “must be caused by direct physical loss of or damage to property”. The

Policy contemplates that, when this specific type of damage is sustained, business is suspended

so that the property can undergo “restoration”.

       Here, Plaintiffs have not alleged in the complaint that the loss of use of Plaintiffs’

premises because of the Governor’s orders, or the mere threat of COVID-19 contamination

required that Plaintiffs’ premises be “restored” in any way, i.e., via repairs, demolition and

reconstruction, etc. Accordingly, Plaintiffs have failed to plead that they sustained a “direct




                                                  11                                  PHDATA 7283692_9
        Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 15 of 16




physical loss of or damage to property”. Therefore, the type of loss allegedly sustained by

Plaintiffs is not covered by the loss of Business Income provision.


                                          CONCLUSION

       For the foregoing reasons, Selective respectfully requests that the Court dismiss

Plaintiffs’ complaint for failure to state a claim on which relief can be granted.


                                              Respectfully submitted,

                                              /s/ David Smith
Dated: May 27, 2020                           David Smith (Pa. I.D. 21480)
                                              Theresa E. Loscalzo (Pa. I.D. 52031)
                                              Raymond J. Hunter (Pa. I.D. 87797)
                                              SCHNADER HARRISON SEGAL & LEWIS LLP
                                              1600 Market Street, Suite 3600
                                              Philadelphia, PA 19103-7286
                                              Telephone: (215) 751-2000
                                              Facsimile: (215) 751-2205

                                              Attorneys for defendants Selective Insurance
                                              Company of America and Selective Insurance
                                              Company of the Southeast




                                                 12                                  PHDATA 7283692_9
       Case 2:20-cv-01977-TJS Document 5-1 Filed 05/27/20 Page 16 of 16




                               CERTIFICATE OF SERVICE

      I hereby certify that, on May 27, 2020, I caused a true and correct copy of the foregoing
Motion to Dismiss to be served upon all parties via this Court’s notice of electronic filing.


                                           Respectfully submitted,

                                           /s/ David Smith
Dated: May 27, 2020                        David Smith (Pa. I.D. 21480)
                                           Theresa E. Loscalzo (Pa. I.D. 52031)
                                           Raymond J. Hunter (Pa. I.D. 87797)
                                           SCHNADER HARRISON SEGAL & LEWIS LLP
                                           1600 Market Street, Suite 3600
                                           Philadelphia, PA 19103-7286
                                           Telephone: (215) 751-2000
                                           Facsimile: (215) 751-2205


                                           Attorneys for defendants Selective Insurance
                                           Company of America and Selective Insurance
                                           Company of the Southeast




                                                                                PHDATA 7283692_9
